Name: Commission Regulation (EC) No 1344/2004 of 22 July 2004 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 23.7.2004 EN Official Journal of the European Union L 249/11 COMMISSION REGULATION (EC) No 1344/2004 of 22 July 2004 amending the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), and in particular Article 4(1) thereof, Whereas: (1) Import duties in the rice sector have been fixed by Commission Regulation (EC) No 1290/2004 (3). (2) Article 4(1) of Regulation (EC) No 1503/96 provides that if during the period of application, the average import duty calculated differs by EUR 10 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1290/2004, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 1290/2004 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 23 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). (2) OJ L 189, 30.7.1996, p. 71. Regulation as last amended by Regulation (EC) No 2294/2003 (OJ L 340, 24.12.2003, p. 12). (3) OJ L 243, 15.7.2004, p. 18. ANNEX I Import duties on rice and broken rice (EUR/t) CN code Duties (5) Third countries (except ACP and Bangladesh) (3) ACP (1) (2) (3) Bangladesh (4) Basmati India and Pakistan (6) Egypt (8) 1006 10 21 (7) 69,51 101,16 158,25 1006 10 23 (7) 69,51 101,16 158,25 1006 10 25 (7) 69,51 101,16 158,25 1006 10 27 (7) 69,51 101,16 158,25 1006 10 92 (7) 69,51 101,16 158,25 1006 10 94 (7) 69,51 101,16 158,25 1006 10 96 (7) 69,51 101,16 158,25 1006 10 98 (7) 69,51 101,16 158,25 1006 20 11 264,00 88,06 127,66 198,00 1006 20 13 264,00 88,06 127,66 198,00 1006 20 15 264,00 88,06 127,66 198,00 1006 20 17 190,51 62,34 90,92 0,00 142,88 1006 20 92 264,00 88,06 127,66 198,00 1006 20 94 264,00 88,06 127,66 198,00 1006 20 96 264,00 88,06 127,66 198,00 1006 20 98 190,51 62,34 90,92 0,00 142,88 1006 30 21 416,00 133,21 193,09 312,00 1006 30 23 416,00 133,21 193,09 312,00 1006 30 25 416,00 133,21 193,09 312,00 1006 30 27 (7) 133,21 193,09 312,00 1006 30 42 416,00 133,21 193,09 312,00 1006 30 44 416,00 133,21 193,09 312,00 1006 30 46 416,00 133,21 193,09 312,00 1006 30 48 (7) 133,21 193,09 312,00 1006 30 61 416,00 133,21 193,09 312,00 1006 30 63 416,00 133,21 193,09 312,00 1006 30 65 416,00 133,21 193,09 312,00 1006 30 67 (7) 133,21 193,09 312,00 1006 30 92 416,00 133,21 193,09 312,00 1006 30 94 416,00 133,21 193,09 312,00 1006 30 96 416,00 133,21 193,09 312,00 1006 30 98 (7) 133,21 193,09 312,00 1006 40 00 (7) 41,18 (7) 96,00 (1) The duty on imports of rice originating in the ACP States is applicable, under the arrangements laid down in Council Regulation (EC) No 2286/2002 (OJ L 348, 21.12.2002, p. 5) and amended Commission Regulation (EC) No 638/2003 (OJ L 93, 10.4.2003, p. 3). (2) In accordance with Regulation (EC) No 1706/98, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of RÃ ©union. (3) The import levy on rice entering the overseas department of RÃ ©union is specified in Article 11(3) of Regulation (EC) No 3072/95. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491/90 (OJ L 337, 4.12.1990, p. 1) and amended Commission Regulation (EEC) No 862/91 (OJ L 88, 9.4.1991, p. 7). (5) No import duty applies to products originating in the OCT pursuant to Article 101(1) of amended Council Decision 91/482/EEC (OJ L 263, 19.9.1991, p. 1). (6) For husked rice of the Basmati variety originating in India and Pakistan, a reduction of EUR/t 250 applies (Article 4a of amended Regulation (EC) No 1503/96). (7) Duties fixed in the Common Customs Tariff. (8) The duty on imports of rice originating in and coming from Egypt is applicable under the arrangements laid down in Council Regulation (EC) No 2184/96 (OJ L 292, 15.11.1996, p. 1) and Commission Regulation (EC) No 196/97 (OJ L 31, 1.2.1997, p. 53). ANNEX II Calculation of import duties for rice Paddy Indica rice Japonica rice Broken rice Husked Milled Husked Milled 1. Import duty (EUR/t) (1) 190,51 416,00 264,00 416,00 (1) 2. Elements of calculation: (a) Arag cif price (EUR/t)  360,92 224,10 280,58 361,91  (b) fob price (EUR/t)    256,18 337,51  (c) Sea freight (EUR/t)    24,40 24,40  (d) Source  USDA and operators USDA and operators Operators Operators  (1) Duties fixed in the Common Customs Tariff.